

UNSECURED PROMISSORY NOTE


$250,000.00
Ft. Lauderdale, Florida
 
August 27, 2008



Purple Beverage Company, Inc., a Nevada corporation (“Maker”), hereby promises
to pay to the order of Chelsea Development International LTD. (‘Lender”), in
lawful money of the United States of America, the lesser of Two Hundred Fifty
Thousand Dollars ($250,000.00) or the principal balance outstanding under this
Unsecured Promissory Note, together with accrued and unpaid interest thereon, if
any, at the rate or rates set forth below (‘Balance Due”), on or before thirty
(30) days from the date hereof.
 
The unpaid principal amount of this Unsecured Promissory Note shall bear
interest at a rate of 8.0% until the date on which this Unsecured Promissory
Note has been paid in full. If any interest is determined to be in excess of the
then legal maximum rate, then that portion of each interest payment representing
an amount in excess of the then legal maximum rate shall be deemed a payment of
principal and applied against the principal of the obligations evidenced by this
Unsecured Promissory Note.
 
This Unsecured Promissory Note may be prepaid in whole or in part at any time,
without premium or penalty or notice.
 
This Unsecured Promissory Note is being delivered in, is intended to be
performed in, shall be construed and interpreted in accordance with, and be
governed by the internal laws of, the State of Florida, without regard to
principles of conflict of laws.
 
This Unsecured Promissory Note may only be amended, modified or terminated by an
agreement in writing signed by the party to be charged. This Unsecured
Promissory Note shall be binding upon the successors and assigns of the Maker
and inure to the benefit of the Lender and his permitted successors, endorsees
and assigns. This Unsecured Promissory Note shall not be transferred without the
express written consent of Lender, provided that if Lender consents to any such
transfer or if notwithstanding the foregoing such a transfer occurs, then the
provisions of this Unsecured Promissory Note shall be binding upon any successor
to Maker and shall inure to the benefit of and be extended to any holder
thereof.


PURPLE BEVERAGE COMPANY, INC.
a Nevada corporation
   
By:
/s/ Theodore Farnsworth
 
Theodore Farnsworth
 
its Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 